DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
This application is a divisional of 15/875201, now US Patent 10,892,520, filed 1/19/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear as to what claims 11 and 35-37 are presenting. The structures of claim 1 and 25 having specific anionic structures, and only include substituent positions R1 to R4, which do not include those features of the formulas (I) and (II) of claims 11 and 35-37. These appear to be distinct structures, however, the claim states that the compound of claim 1 or 25 has one of these structures. It is unclear as to whether or not (I) and (II) are included in the composition with the structures of claim 1 or 25, or if applicant is attempting to define a structure which includes the anion. If so, there is no clear structure of how the anion would be linked to the other groups of (I) or (II) given the definitions. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 35-37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   With respect to claims 11 and 35, the claim presents formula (I) and (II) which appear to be distinct structures/ compounds and do not present limitations to further define the structures including R1 to R4 of claims 1 and 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herath et al (Electrochimica Arts article).
Herath et al disclose a compound and composition having a structure meeting the limitations of the instant claims, wherein the instant R1 is CF3 and R2 is an aryl group with a F atom substituent (instant claims 1 and 2):



    PNG
    media_image1.png
    369
    155
    media_image1.png
    Greyscale

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morizur et al (Royal Society of Chemistry article).



    PNG
    media_image2.png
    82
    191
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halalay et a (2011/0111308).
Halalay et al disclose a composition and compound, wherein the compound has a structure falling within the scope of the instant claims: 

    PNG
    media_image3.png
    269
    301
    media_image3.png
    Greyscale

R1 and R2 are each individually F, Cf3, C2F5, C4F9, aromatic, or fluorinated aromatic. Preferred groups include CF3 and C6X5, wherein X is selected from H and F ([0021]). In this example, R1 is CF3 and R2 is an aryl group, with up to 5 F atom substituents (claim 4).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention, to prepare the composition and compound of Halalay et al, choosing as either or both of R1 and R2, a fluorinated aryl group, with the resultant compound and composition also meeting the limitations of the instant claims.
Claims 1-4 and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al (JP 2017-016011 and its machine translation).
Tsunekawa et al disclose a composition and compound having a structure falling within the scope of the instant claims:

    PNG
    media_image4.png
    138
    344
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    64
    217
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    88
    210
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    68
    218
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    64
    212
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    59
    219
    media_image9.png
    Greyscale

Examples include groups wherein each of R1 and R2 are fluroinated aryl, R1 is CF3 and R2 is fluoinrated aryl(9, 37, 49) and wherein R4 comprises a fluorinated methoxy group (36), or wherein R3 is a fluorinated methoxy group (50;-OCF3 nucelophilic group; n may be 5) as required by the instant claims 1-4. 
The method includes the steps and compounds meeting the limitations as instantly claimed (claims 25-31):

    PNG
    media_image10.png
    128
    396
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    133
    425
    media_image11.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filng date of the instant invention wherein the compound is one as cited above, taught by the reference. The resultant composition would also meet the limitations of the instant claims.
Claims 3, 4, and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morizur et al.
Morizur et al has been discussed above. The reference further discloses the its method includes compounds as claimed in Scheme 3 (instant claims 25), wherein the broader teachings of the reference as cited above teach that R can be -CF3 or fluorinated phenyl with a -F or CF3, and may comprise multiple substituents, and one of ordinary skill in the art would have envisaged a fluorinated phenyl with one H n each carbon of the ring replaced with e fluorinated group as in claim 30  (instant claims 26, 27, 29, 31).

    PNG
    media_image12.png
    113
    363
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    57
    152
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    79
    175
    media_image14.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a compound and composition comprising a compound including reactants and method steps as instantly claimed as taught by Morisur et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11, 25-31, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 24-31 of U.S. Patent No. 10,892,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as filed are identical to the originally filed claims in the parent application, now patent 10,892,520, which were amended and/or cancelled to receive a patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722